[Cite as U.S. Bank Natl. Assn. v. Smith, 2022-Ohio-1450.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN
  INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS
 TRUSTEE, SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL
 ASSOCIATION, AS TRUSTEE FOR BEAR STEARNS ASSET BACKED
  SECURITIES I TRUST 2004-HE5, ASSET BACKED CERTIFICATES,
                      SERIES 2004-HE5,

                                          Plaintiff-Appellee,

                                                      v.

                                    RONALD J. SMITH, et al.,

                                      Defendants-Appellants.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 MA 0061


                               Appellants’ Motion for Reconsideration


                                          BEFORE:
                   Cheryl L. Waite, Gene Donofrio, Carol Ann Robb, Judges.


                                               JUDGMENT:
                                                 Denied.


Atty. David A. Wallace and Atty. Karen M. Cadieux ,Carpenter Lipps & Leland LLP, 280
Plaza, Suite 1300, 280 North High Street, Columbus, Ohio 43215, for Plaintiff-Appellee
                                                                                       –2–



Ronald J. Smith, Nancy L. Smith, Pro se, 1625 Gully Top Lane, Canfield, Ohio 44406,
for Defendants-Appellants.


                                 Dated: March 31, 2022


PER CURIAM.

       {¶1}   Appellants Ronald and Nancy Smith have filed an Application for

Reconsideration of this Court’s Opinion in U.S. Bank Natl. Assn. v. Smith, 7th Dist.

Mahoning No. 20 MA 0061, 2021-Ohio-3592 (“Smith V”). In so doing, they raise six

assignments of error concerning Appellee U.S. Bank’s status as a party in this matter and

a stay executed by the Bankruptcy Court.          For the reasons provided, Appellants'

application is denied.

                             Factual and Procedural History

       {¶2}   As we previously noted, this case has been litigated extensively in state,

federal, and bankruptcy courts. This matter began on October 13, 2005, twenty-one

years ago. The facts of this matter are detailed in several Opinions released by this Court,

most recently in Smith V.

       {¶3}   This case began on October 13, 2005 when LaSalle National Bank

Association filed a complaint in foreclosure against the Smiths on behalf of the Bear

Stearns Asset Backed Securities I Trust (“the trust”). Litigation has continued throughout

the twenty-one years that followed. This Court has addressed this matter five times to

date. See LaSalle Bank Natl. Assoc. v. Smith, 7th Dist. Mahoning No. 11 MA 85, 2012-

Ohio-4040 (“Smith I”); LaSalle Bank Natl. Assn. v. Smith, 7th Dist. Mahoning No. 13 MA

148, 2015-Ohio-5597 (“Smith II”); U.S. Bank, Natl. Assn. v. Smith, 7th Dist. Mahoning No.




Case No. 20 MA 0061
                                                                                        –3–


17 MA 0093, 2018-Ohio-2489 (“Smith III”); U.S. Bank, Natl. Assn. v. Smith, 7th Dist.

Mahoning No. 17 MA 0093, 2018-Ohio-3770 (“Smith IV”); and Smith V.

                                     Reconsideration


       The test generally applied upon the filing of a motion for reconsideration in

       the court of appeals is whether the motion calls to the attention of the

       court an obvious error in its decision, or raises an issue for consideration

       that was either not considered at all or was not fully considered by the

       court when it should have been.


Columbus v. Hodge, 37 Ohio App.3d 68, 523 N.E.2d 515 (10th Dist.1987), paragraph one

of the syllabus.

       {¶4}   App.R. 26(A)(1)(a) states, in relevant part: “[a]pplication for reconsideration

of any cause or motion submitted on appeal shall be made in writing no later than ten

days after the clerk has both mailed to the parties the judgment or order in question and

made a note on the docket of the mailing as required by App. R. 30(A).”

       {¶5}   Appellant's judgment was mailed to his counsel and a note relevant to this

mailing was placed on the docket on October 5, 2021. In order to be timely, an application

was required to be filed no later than October 15, 2021.          As Appellants filed their

application on October 14, 2021, it is timely.

                            ASSIGNMENT OF ERROR NO. 1

       That LaSalle Bank and U.S. Bank merged.


                            ASSIGNMENT OF ERROR NO. 4

       That Civil Rule 25(C) applies to the facts of the case.


Case No. 20 MA 0061
                                                                                        –4–


                            ASSIGNMENT OF ERROR NO. 6

       That any argument made since November 2, 2018 is barred by res

       judicata.


       {¶6}   Appellants continue to reargue decisions that are several years old, in Smith

III and Smith IV. This Court long ago resolved all of the issues as to whether U.S. Bank

was the proper plaintiff. After this Court’s resolution of the issues regarding Civ.R. 25 in

Smith III, Appellants filed a motion for reconsideration in Smith IV. Additionally, the issue

of U.S. Bank as a party plaintiff was also raised to the federal court after the conclusion

of Smith IV. Smith v. U.S. Bank Natl. Assn., N.D.Ohio No. 4:20CV1826, 2020 WL

5423972, *2. Appellants cannot repeatedly attack the merits of an issue that has already

been resolved. If Appellants wished to further contest whether U.S. Bank was the proper

plaintiff, that issue could and should have been appealed to the Supreme Court following

our decision in either Smith III or Smith IV. As the issue has been exhausted at both the

state and federal levels, Appellants’ arguments are without merit.

                            ASSIGNMENT OF ERROR NO. 2

       That this court is not required to determine its own jurisdiction despite

       the existence of an active bankruptcy case among one or more of the

       parties.


                            ASSIGNMENT OF ERROR NO. 3


       That the bankruptcy court made a determination on the issue of stay

       violation.




Case No. 20 MA 0061
                                                                                        –5–


       {¶7}   Appellants misread our Opinion to reflect that the purported bankruptcy stay

violation has already been addressed and determined by the Bankruptcy Court. Contrary

to Appellants’ assertion, we acknowledged that “US. Bank was expressly granted

permission to file the underlying action and any argument regarding opposition as to this

issue is more appropriate for the bankruptcy court.” Smith V at ¶ 18. In other words, if

there is an alleged violation of a stay put in place by the Bankruptcy Court, only that court

has the authority to enforce its order.

                            ASSIGNMENT OF ERROR NO. 5

       That the "TRUST' and the "HOLDERS" are one entity.


       {¶8}   Appellants repeat several arguments found within their first, fourth, and sixth

assignments of error which will not be again addressed. However, they also take issue

with this Court’s determination that the “trust” and the “holders” are one in the same. In

so doing, Appellants contest the logic used by the Court. As Appellants raise no obvious

error in this Court’s determination nor any issue not addressed by this Court, they do not

meet the standard for reconsideration.

                                          Conclusion

       {¶9}   It is clear from Appellants’ arguments that they merely disagree with the

decision of and logic used by this Court, which is not the appropriate basis for

reconsideration. “Reconsideration motions are rarely considered when the movant simply

disagrees with the logic used and conclusions reached by an appellate court.” State v.

Himes, 7th Dist. Mahoning No. 08 MA 146, 2010-Ohio-332, ¶ 4; Victory White Metal Co.

v. Motel Syst., 7th Dist. Mahoning No. 04 MA 245, 2005-Ohio-3828; Hampton v. Ahmed,

7th Dist. Belmont No. 02 BE 66, 2005-Ohio-1766.



Case No. 20 MA 0061
                                                                                          –6–


      {¶10} As noted by the Federal Court in one of the Smith’s filings:


      “[T]he jurists in this District have been understandably patient with Plaintiffs’

      pro se filings. There comes a time, however, when Plaintiffs can no longer

      be allowed to use the judicial system to forestall the execution of the

      foreclosure judgment. A court's ability to perform its duties is compromised

      when it is forced to devote limited resources to the processing of repetitious

      and frivolous filings.”


Smith v. U.S. Bank Natl. Assn., N.D.Ohio No. 4:20CV1826, 2020 WL 5423972, *2, citing

In re Sindram, 498 U.S. 177, 179-80 (1991).

      {¶11} Accordingly, Appellants’ Application for Reconsideration is denied.



JUDGE CHERYL L. WAITE


JUDGE GENE DONOFRIO


JUDGE CAROL ANN ROBB




                                 NOTICE TO COUNSEL

       This document constitutes a final judgment entry.




Case No. 20 MA 0061